DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “shaping element” recited in L5 of claim 1 invokes 35 U.S.C 112(f). A review of specification reveals the corresponding structure is complex lenses as described in para. [0087] of the specification. Therefore, the limitation is being interpreted as requiring complex lenses or its equivalent. 
The limitation “emitting elements” recited in L6 of claim 1 invokes 35 U.S.C 112(f). A review of specification reveals the corresponding structure is high electron- mobility semiconductor materials such as silicon-germanium (Si-Ge) as described para. [0009] or LEDs as described in para. [0087] of the specification. Therefore, the limitation is being interpreted as requiring high electron- mobility semiconductor materials such as silicon-germanium (Si-Ge), LEDs or its equivalent





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Menon (US 2021/0033769 A1; pub. Feb. 4, 2021).
Regarding claim 1, Menon discloses in a first embodiment: a terahertz illumination source for terahertz imaging, the terahertz illumination source comprising: a surface; a plurality of terahertz radiation emitting elements mounted to said surface (para. [0070], [0089]); a control signal generator communicatively coupled to said terahertz radiation emitting elements, said control signal generator supplying a plurality of control signals to said terahertz radiation emitting elements (para. [0089]), at least one of said terahertz radiation emitting elements and said control signals being configured so that said individual terahertz radiation beams are incoherent with respect to one another (para. [0089]).
In the first embodiment, Menon is silent about: a plurality of individual beam shaping elements each being optically coupled to a respective one of said terahertz radiation emitting elements; a collective beam shaper optically coupled to at least some of said individual beam shaping elements; and, said plurality of terahertz radiation emitting elements emitting a plurality of individual terahertz radiation beams being collected and redirected successively by said individual beam shaping elements and said collective beam shaper.
In a further embodiment, Menon discloses: a plurality of individual beam shaping elements each being optically coupled to a respective one of said terahertz radiation emitting elements (para. [0074], [0076]); a collective beam shaper optically coupled to at least some of said individual beam shaping elements (para. [0074], [0076]); and, said plurality of terahertz radiation emitting elements emitting a plurality of individual terahertz radiation beams being collected and redirected successively by said individual beam shaping elements and said collective beam shaper (para. [0074], [0076]) motivated by the benefits for enabling high transmission and/or reflection efficiencies (Menon para. [0066]).
In light of the benefits for enabling high transmission and/or reflection efficiencies as taught by Menon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Menon.
Regarding claim 2, Menon discloses: at least one of said individual beam shaping elements and said collective beam shaper is refractive (para. [0076]).
Regarding claim 3, Menon discloses: said individual beam shaping elements are stacked on respective ones of said individual terahertz radiation emitting elements (para. [0074]).
Regarding claim 4, Menon discloses: said collective beam shaper is stacked on corresponding individual beam shaping elements (para. [0074]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Menon (US 2021/0033769 A1; pub. Feb. 4, 2021) in view of Hu et al. (US 2010/0002739 A1; pub. Jan. 7, 2010).
Regarding claim 5, Menon is silent about: said individual terahertz illumination beams form a terahertz illumination beam having a nominal wavelength and a coherence length below about a hundred times said nominal wavelength.
In a similar field of endeavor, Hu et al. disclose: said individual terahertz illumination beams form a terahertz illumination beam having a nominal wavelength and a coherence length below about a hundred times said nominal wavelength (para. [0019]) motivated by the benefits for improved performance (Hu et al. para. [0007]).
In light of the benefits for improved performance as taught by Hu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Menon with the teachings of Hu et al.
Regarding claim 6, Hu et al. disclose: said control signals are different from one another so as to provide individual terahertz radiation beams of different wavelengths, thereby reducing said coherence length of said terahertz illumination beam (para. [0075], [0077]) motivated by the benefits for improved performance (Hu et al. para. [0007]).
Regarding claim 7, Hu et al. disclose: at least some of said terahertz radiation emitting elements are configured to emit individual terahertz radiation beams of different spectral contents, thereby reducing said coherence length of said terahertz illumination beam (para. [0075], [0077]) motivated by the benefits for improved performance (Hu et al. para. [0007]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Menon (US 2021/0033769 A1; pub. Feb. 4, 2021) in view of Lagally et al. (US 10,176,991; pub. Jan. 8, 2019).
Regarding claim 8, Menon is silent about: said terahertz radiation emitting elements include a high-electron-mobility semiconductor material.
In a similar field of endeavor, Lagally et al. disclose: said terahertz radiation emitting elements include a high-electron-mobility semiconductor material (col.8 L16-23) motivated by the benefits for high-quality source (Lagally et al. col.8 L16-23).
In light of the benefits for high-quality source as taught by Lagally et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the source of Lagally et al. in the apparatus of Menon.

Claims 9-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Menon (US 2021/0033769 A1; pub. Feb. 4, 2021) in view of Nicolaescu (US 2019/0391243 A1; pub. Dec. 26, 2019).
Regarding claim 9, Menon discloses: a terahertz illumination source for terahertz imaging, the terahertz illumination source comprising: a surface; a plurality of terahertz radiation emitting elements mounted to said surface; and a control signal generator communicatively coupled to said terahertz radiation emitting elements, the control signal generator supplying a plurality of control signals to said terahertz radiation emitting elements, said plurality of terahertz radiation emitting elements emitting a plurality of individual terahertz radiation beams (see rejection of claim 1). 
Menon is silent about: the control signal generator modulating a phase of said individual terahertz illumination beams to control a resulting, collective terahertz illumination beam.
In a similar field of endeavor, Nicolaescu discloses: the control signal generator modulating a phase of said individual terahertz illumination beams to control a resulting, collective terahertz illumination beam (para. [0102]) motivated by the benefits for scalable illumination (Nicolaescu para. [0102]).
In light of the benefits for high-quality source as taught by Nicolaescu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Menon using the teachings of Nicolaescu.
Regarding claim 10, Nicolaescu discloses: said modulating causes said collective terahertz illumination beam to be steered towards a target (para. [0166]) motivated by the benefits for scalable illumination (Nicolaescu para. [0102]).
Regarding claim 11, Nicolaescu discloses said modulating causes said collective terahertz illumination beam to be focused towards a target (para. [0166]) motivated by the benefits for scalable illumination (Nicolaescu para. [0102]).
Regarding claim 13, Menon discloses: a plurality of individual beam shaping elements (para. [0074], [0076]) each being optically coupled to a respective one of said terahertz radiation emitting elements, and a collective beam shaper (para. [0074], [0076]) optically coupled to at least some said individual beam shaping elements, said individual terahertz radiation beams being collected and redirected successively by said individual beam shaping elements and said collective beam shaper (para. [0074], [0076]).
Regarding claim 14, Menon discloses: at least one of said individual beam shaping elements and said collective beam shaper is refractive (para. [0074], [0076]).
Regarding claim 15, Menon discloses: said individual beam shaping elements are stacked on respective ones of said individual terahertz radiation emitting elements (para. [0074], [0076]).
Regarding claim 16, Menon discloses: said collective beam shaper is stacked on corresponding individual beam shaping elements (para. [0074], [0076]).
Regarding claim 17, Nicolaescu discloses: a phase delayer receiving a main control signal from the control signal generator and generating the plurality of control signals based on the main control signal such that the plurality of control signals have phase delays relative to one another (para. [0230]) motivated by the benefits for reducing non-linear losses (Nicolaescu para. [0230]).
Regarding claim 18, Nicolaescu discloses: a phase delayer receiving the plurality of control signals from the control signal generator and phase delaying the plurality of control signals from one another such that the plurality of control signals have phase delays relative to one another (para. [0230]) motivated by the benefits for reducing non-linear losses (Nicolaescu para. [0230]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Menon (US 2021/0033769 A1; pub. Feb. 4, 2021) in view of Nicolaescu (US 2019/0391243 A1; pub. Dec. 26, 2019) and further in view of Lagally et al. (US 10,176,991; pub. Jan. 8, 2019).
Regarding claim 12, the combined references are silent about: said terahertz radiation emitting elements include a high-electron-mobility semiconductor material.
In a similar field of endeavor, Lagally et al. disclose: said terahertz radiation emitting elements include a high-electron-mobility semiconductor material (col.8 L16-23) motivated by the benefits for high-quality source (Lagally et al. col.8 L16-23).
In light of the benefits for high-quality source as taught by Lagally et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the source of Lagally et al. in the apparatus of Menon and Nicolaescu.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884